Title: From John Adams to David Humphreys, 1 December 1802
From: Adams, John
To: Humphreys, David



Dear Sir
Quincy 1 December 1802

Your favor of Aug. 28 from Boston has remained through a multiplicity of agricultural occupations unacknowledged to this hour and notwithstanding the lively sensibility it excited both in Mrs. Adams & myself, we sincerely regretted that we were not to have the pleasure of receiving you and Mrs Humphreys at Quincy as we had hoped & expected. If in the course of your affairs you should again visit this part of our Country we hope we shall not fail of enjoying that honor. The reputation of Mrs Humphreys as a lady as accomplished as amiable had excited a wish to have an opportunity of wishing her in person on every felicity in this Country. I fear she will be disappointed in her expectations in many respects. Corruption has made large strides—one would think that nothing but a similitude of tastes could have effected the appointment of a character to represent our virgin innocence & republican purity at the court of Madrid—But to turn from this odious & disgusting spectacle of public affairs give me leave to enquire after your manuscript poems which you prepared to publish—I sett such a value upon all the effusions of your elegant muse that I should be very happy to see as many as you think proper to communicate to the public and I pray you to put down in the list of your subscribers the name of your / friend & very humble Servant
